DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In line 1 of claim 1, a colon should be added after “comprising.”
In line 7 of claim 1, “are comprises” should be replaced with –comprises--.
In line 10 of claim 10, “in electrically” should be replaced with –an electrically--
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “. . . at least one bump reduction structure (BSRS) that includes a local physical dimension change of at least 10% in at least one dimension relative to at least one side of the first pin bordering the BSRS.” The scope of the intended limitation is nebulous. The limitation seems to require that some part of the BSRS changes somehow, the change being with respect to a side of the first pin. Is there a feature on the side of the first pin that was initially equal to the dimension of the BSRS before it changed? Is it now the same size as the BSRS? Does the feature stay the same while the BSRS changes? Claims 10 and 15 include similar limitations, absent the reference to a side of the first pin. The claims seem to require that a dimension of the BSRS somehow changes, perhaps after it is formed. The intended scope of the limitation is not clear.
	Claims 2 – 9, 11 – 14 and 16 – 20 inherit the same deficiency.
	Regarding claims 4, 11 and 16, the claims recite the limitation, “a swan neck BSRS that is thinner in line width of the top metal layer.” The claim is vague since it is not known what the size of the swan neck thickness (thinner) is being compared with. The claims appear to be grammatically incorrect such that the intention of the phrase “of the top metal layer” cannot be understood. 
	Claim 10 recites the limitation “wherein the top side contact pads and the bonding features;”. This appears to be an incomplete clause. The intended scope cannot be understood.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814